DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed on 11/17/2020 has been entered and fully considered.  
Claims 16 and 18-21, 23 and 25 have been amended.
Claim 24 has been canceled.
Claims 26 and 27 have been newly added. 
Claims 1-23 and 25-27 are pending in Instant Application.
Response to Arguments
Applicant's arguments, see remarks filed 11/17/2020 have been fully considered but they are not persuasive. Applicant states that “Shue does not teach or suggest adjustment of a mathematical model of a decoupling law, as set forth in claim 1” and “Shue mentions Riccati calculations that are separated into longitudinal and lateral calculations. However, Shue does not teach or suggest adjustment of a mathematical model of a decoupling law, as set forth in claim 1. Thus, adding Shue to the Yu/Kim combination does not lead a person of ordinary skill in the art to the apparatus set forth in claim 1”. However, the examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. Examiner would like to point to paragraph [0055], lines 22-25, Thereafter, the longitudinal motion and the lateral motion is calculated with a composite Riccati solution and thereafter regrouped, as represented in respective blocks 217 and 219; and paragraph, [0056], lines 1-3, FIG. 3 is taken in part from FIG. 2, and shows the lateral model 207 reduced into 3x3 and 1x1 matrices for two subsequent Riccati solutions. This indicates that in the combination of Yu, Kim and Shue adjusting the mathematical model of the decoupling control law based on the excess coupling to compensate for the excess coupling by regrouping the Riccati solution, the mathematical model. Therefore, Yu, Kim and Shue teach “adjust the mathematical model of the decoupling control law based on the excess coupling to compensate for the excess coupling by regrouping the Riccati solution, the mathematical model” and as such meets the scope of the claimed subject matter.
Applicant’s arguments, see remarks, with respect to the rejection(s) and objection(s) of claim(s) 21-25 under §112(a), §112( and §112(  have been fully considered and are persuasive.  Therefore, the rejections and objections has been withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
The claim limitation of the apparatus of claim 1 states, “wherein the flight control system is to adjust the mathematical model by removal of a dependency of a parameter” where there is a lack of written description in the application’s specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17, 19, 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US-20170068252; previously recorded) in view of Kim et al. (US-2015/0274282; previously) and further view of Shue et al. (US 2013/0261853; previously recorded).
Regarding clam 1, Yu discloses an apparatus comprising: 
	a sensor system to measure position and orientation (see at Yu: Para. [0216], lines 23-30, carrier and/or payload may include information from one or more sensors (e.g., of the sensing system 1008 or of the payload 1004). The communications may include sensed information from one or more different types of sensors (e.g., GPS sensors, motion sensors, inertial sensor, proximity sensors, or image sensors). Such information may pertain to the position (e.g., location, orientation)) of a multirotor unmanned aerial vehicle (UAV) (see at least Yu: Para. [0055], lines 3-5, The aerial vehicle may be an unmanned aerial vehicle (UAV), or any other type of movable object. The aerial vehicle may be a multi-rotor aerial vehicle); and 
	a flight control system, in communication with the sensor system (see at least Yu: Para. [0055], and Para. [0059], and Figure 4. * Examiner interpret these citations and Figure illustrates a flight control system, communicating with the sensor system), the flight control system to:…
The IMU can provide a signal indicative of the motion of the aerial vehicle, such as a position, orientation, velocity, and/or acceleration of the aerial vehicle (e.g., with respect to one, two, or three axes of translation, and/or one, two, or three axes of rotation)) from the sensor system (see at least Yu: Para. [0216], lines 23-25, carrier and/or payload may include information from one or more sensors (e.g., of the sensing system 1008); 
	generate a plurality of derivatives from the position (see at least Yu:  Para. [0148], lines 3-7, the feedback control may use proportional, integral, and/or derivative control schemes. The feedback control may be a fuzzy proportional-integral-derivative (PID) control. In some instances, the target attitude may be proportional (P) or PID controlled 622b. An angle control loop may be provided) and orientation data (see at least Yu: Para, [0150], lines 3-9, The control may be a feedback control. In some instances, the feedback control may use proportional, integral, and/or derivative control schemes. The feedback control may be a proportional-integral-derivative (PID) control. In some instances, the target angular velocity may be proportional-derivative (PD) controlled 624b. An angular velocity loop may be provided); 
	apply the decoupling control law to approximately decouple translation dynamics from each other in a three-dimensional (3D) space (see at least Yu: Para. [0127], lines 1-8, Although only pitch control 620a is shown in detail, the same control scheme may also apply to the roll control 620b and the yaw control 620c. Any discussion of pitch control or any angular control in general may be applied to any or all of these axes. Any description of attitude, angular velocity, and/or angular acceleration may be applied to any or all of these axes. The three axes may be decoupled from one another);  
The information about aircraft dynamics may include attitude, angular velocity, and/or angular acceleration about one, two, or three of the following axes: pitch axis, roll axis, and yaw axis. In one example, the current attitude of the aircraft 8_Cur may be conveyed to the planner. The planner may compare the target attitude 8_Tar with the current attitude 8_Cur. This comparison may occur about each of the pitch, roll, and yaw axes. The difference in angle may be determined to be the error in attitude 8_Err. * Examiner interprets that values between desired trajectories and actual trajectories in each of the X, Y, and Z dimensions of 3D space corresponds to the aircraft dynamics that includes the error values) based on the plurality of derivatives (see at least Yu: Para. [0128], lines 1-6, The error in attitude 8_Err may be used with fuzzy logic 621 to control the angle of the aircraft. The control may be a feedback control. In some instances, the feedback control may use proportional, integral, and/or derivative control schemes. The feedback control may be a fuzzy proportional-integral-derivative (PID) control) and the decoupled dynamics (see at least Yu: Para. [0127], lines 5-8, Any description of attitude, angular velocity, and/or angular acceleration may be applied to any or all of these axes. The three axes may be decoupled from one another);
	generate control signals to change one or more speeds (see at least Yu: Para. [0112], lines 8-11, The command signal may determine the output provided to the motors, which may determine the speed at which the rotors coupled to the motors may rotate) of one of more of a plurality of motors (see at least Para. [0060], lines 7-11, The physical parameters may also be used to determine a motor thrust/lift curve for one or more motors of the aerial vehicle. These parameters may be aircraft configuration parameters that may be used in the attitude control of the aerial vehicle) to counteract the computed error values in each of the X, Y, and Z dimensions of 3D space (see at least Yu: Para. [0134], lines 2-9, The feedforward model parameters can improve response time of the control system, while the feedback control can compensate for model errors and dynamic disturbances. Since the angular velocity control can be directly regarded as the entire aircraft's roll torque control, the response time to external disturbances can be even shorter and the suppression effect better than system that do not use this control scheme; Para. [0135], lines 8-12, For instance, data after the feedforward and feedback loop pertaining to the angular acceleration may be provided to the mixer for each of the axes of rotation 620a, 620b, 620c. The overall calculation results may be summed). 
	Yu does not explicitly teach the flight control system to: 
	determine excess coupling associated with application of a decoupling control law during flight of the UAV, the decoupling control law modeled by a mathematical model; 
	adjust the mathematical model of the decoupling control law based on the excess coupling to compensate for the excess coupling.	
	However, in the same field of endeavor, Kim teaches the flight control system to:
	determine excess coupling associated with application of a decoupling control law during flight of the UAV… (see at least Kim: Para. [0049], Although the example of FIG. 4 features five crossfeeds, teachings of certain embodiments recognize that more, fewer, or different crossfeeds may be utilized. In general, crossfeeds may be utilized whenever a pilot provides a command to change a first flight characteristic, wherein changing the first flight characteristic would result in an expected change to a second flight characteristic. In this example, the crossfeed may result in an instruction to change a first operating condition of the flight control system in response to the received pilot command and an instruction to change a second operating condition in response to the expected change to the second flight characteristic. This second instruction could at least partially offset the expected change to the second flight characteristic; and Para. [0050], lines 1-8, Teachings of certain embodiments recognize that applying crossfeeds to “decouple an aircraft with coupled flight dynamics may reduce pilot workload by automatically applying crossfeed commands without pilot intervention. For example, in some embodiments, applying decoupling cross feeds may reduce or eliminate the need for the pilot to apply commands through the pilot controls that are intended to at least partially offset the coupled motion of the aircraft; Para. [0017], lines 16-22 Teachings of certain embodiments relating to rotor systems described herein may apply to rotor system 110 and/or other rotor systems, such as other tilt rotor and helicopter rotor Systems. It should also be appreciated that teachings from rotorcraft 100 may apply to aircraft other than rotorcraft, such as airplanes and unmanned air craft, to name a few examples),
	adjust …the decoupling control law based on the excess coupling to compensate for the excess coupling (see at least Kim: Para. [0044], lines 1-13, Although cyclic control assembly 162, collective control assembly 164, and pedal assemblies 166 may generally control the cyclic, collective, and anti-torque movements of the aircraft generally, aircraft dynamics may result in a coupling of aircraft motions. As one example, inputting a change in lateral cyclic into cyclic control assembly 162 may result in a change in the pitch moment of rotorcraft 100. This change in the pitch moment may occur even if no longitudinal cyclic input is provided to cyclic control assembly 162. Rather, this change in the pitch moment would be the result of
aircraft dynamics. In this example, a pilot may apply a counteracting longitudinal cyclic input to compensate for the change in pitch moment. * Examiner notes when the input command adjust the decoupling law to compensate for the change in pitch moment the crossfeed is adjusted to compensate for the excess coupling).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus as taught by Yu and combine determine excess coupling associated with application of a decoupling control law during flight of the UAV and adjust the decoupling control law based on the excess coupling to compensate for the excess coupling as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to convey the capability to improve pilot control of an aircraft and reduce pilot workload (Kim: Para. [0004], lines 3-4).
	Neither Yu nor Kim explicitly teaches:
	the decoupling control law modeled by a mathematical model; and 
	adjusting the mathematical model of the decoupling control law.
	However, in the same field of endeavor, Shue teaches:
	the decoupling control law modeled by a mathematical model (see at least Shue: Para. [0053], Model reduction technology is applied to reach robustness of the 1st inner loop inherited from the three loop control laws design. These features of the model reduction are shown in the accompanying FIGS. 2, 3 and 4); and 
	adjusting the mathematical model of the decoupling control law (see at least Shue: Para. [0055], lines 13-25, After the decoupling of the control laws into flow paths for longitudinal and lateral components, the lateral motion information passes through dutch roll, rolling, and spiral, represented as block 211. The lateral motion architecture includes calculating the motion via Riccati calculations, as represented as block 213. For the longitudinal motion, the longitudinal information passes through phugoid mode and short period, as represented as block 215 and thereafter is calculated with the longitudinal Riccati calculation, as represented in block 216. Thereafter, the longitudinal motion and the lateral motion is calculated with a composite Riccati solution and thereafter regrouped, as represented in respective blocks 217 and 219).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus as taught by Yu in view of Kim and combine the decoupling control law modeled by a mathematical model and adjusting the mathematical model of the decoupling control law as taught by Shue. One of ordinary skill in the art would have been motivated to make this modification in order to convey the effect of coupling terms between lateral and longitudinal motions can be reduced to minimum, while applying an improved linear quadratic regulator (LQR) to stabilize the system (Shue: Para. [0061], lines 5-8).
	Regarding claim 2, the combination of Yu, Kim and Shue teaches the apparatus of claim 1. Yu further teaches wherein the position and orientation data includes pitch, roll, and yaw (see at least Yu:  Para. [0145], lines 26-31 , The IMU can provide a signal indicative of the motion of the aerial vehicle, such as a position, orientation, velocity, and/or acceleration of the aerial vehicle (e.g., with respect to one, two, or three axes of translation, and/or one, two, or three axes of rotation)). 
 	Regarding claim 4, the combination of Yu, Kim and Shue teaches the apparatus of claim 1. Yu further teaches wherein the desired trajectories (see at least Yu: Para. [0144], lines 6-11, In some instances, the user may directly input instructions regarding aircraft flight in realtime. For example, the user may provide an input to adjust an attitude of the aircraft. In other instances, the user may provide instructions for the aircraft to follow a predetermined or pre-programmed path) are to be obtained from a trajectory planning logic component (see at least The flight planner may include one or more memory units, and one or more processors that may individually or collectively perform one or more of the steps provided herein. The memory may include non-transitory computer readable media that may comprise code, logic).
	Regarding claim 6, the claim(s) recites analogous limitations to
claim(s) 1 above, and is/are therefore rejected on the same premise. Yu further teaches 
	a fuselage (see at least Yu: Figure 5; and Para. [0065], line 9, aircraft body); 
	a power storage (see at least Yu:  Para. [0073] lines 16-17, power source (e.g., battery))…23 P91752PCT-US 
	a plurality of motors (see at least Yu:  Para. [0136], lines 9-16, an aircraft may have multiple motors 640a, 640b, 640c, 640d. The axial distance may be the same for each of the motors. Alternatively, the different motors may have different axial distances. In some instances, the axial distance may be a distance between the aerodynamic center and an axis passing through a propulsion unit and/or rotor in a direction of thrust created by the propulsion unit)… 
	Regarding claim 7, the claim(s) recites analogous limitations to
claim(s) 2 above, and is/are therefore rejected on the same premise.
	Regarding claim 9, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.  
	Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.  
	30Regarding claim 12, the claim(s) recites analogous limitations to
claim(s) 2 above, and is/are therefore rejected on the same premise.
claim 14, the claim(s) recites analogous limitations to
claim(s) 4 above, and is/are therefore rejected on the same premise.
	Regarding claim 16, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. Yu further teaches a non-transitory machine-readable storage medium comprising instructions which, when executed by [[a]] at least one processor, cause the at least one processor to (see at least Yu: Para. [0220], lines 3-7, The processing unit 1104 can be operatively coupled to a non-transitory computer readable medium 1106. The non-transitory computer readable medium 1106 can store logic, code, and/or program instructions executable by the processing unit 1104)...
	Regarding claim 17, the claim(s) recites analogous limitations to
claim(s) 2 above, and is/are therefore rejected on the same premise.
	Regarding claim 19, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise. The machine-readable storage medium of claim 16, wherein the instructions are to cause the at least one processor (Yu: Para. [0220], lines 3-7, The processing unit 1104 can be operatively coupled to a non-transitory computer readable medium 1106. The non-transitory computer readable medium 1106 can store logic, code, and/or program instructions executable by the processing unit 1104)…
	Regarding claim 21, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. 
	 Regarding claim 22, (Previously Presented) the claim(s) recites analogous limitations to
claim(s) 2 above, and is/are therefore rejected on the same premise.	
Claims 3, 8, 13, 18 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yu, Kim and Shue as applied to claim 1, 6, 11, 16 and 21 above, and further in view of Gheorghe et al. (US-2014/0372078).
	Regarding claim 3, the combination of Yu, Kim and Shue teaches the apparatus of claim 1. Neither Yu, Kim nor Shue explicitly teaches wherein the plurality of derivatives are to be generated by a high order sliding mode differentiator.  
	However, in the same field of endeavor Gheorghe teaches:
	wherein the plurality of derivatives are to be generated (see at least Gheorghe: Para. [0054], lines 1-4, the device outlined makes it possible to detect some defects which are reflected in a change in the properties of signal and which can be detected by computing derivatives) by a high order sliding mode differentiator (see at least Gheorghe:  Para. [0043], lines 1-5, Using the higher order sliding mode technique, which is known for its noise resilience, differentiators of order 1 and of a higher order have been defined by Levant. The sliding mode differentiators are sliding mode observers, having a specific structure for the studied system).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the apparatus according to claim 1 as taught in the combination of Yu, Kim and Shue and combine wherein the plurality of derivatives are to be generated by a high order sliding mode differentiator as taught by Gheorghe. One of ordinary skill in the art would have been motivated to make this modification in order to convey that this makes it possible to achieve improved performance for the derivatives of the Levant differentiator, which operates better for signals that are relatively quiet (Gheorghe: Para. [0070], lines 3-6). 
claim 8, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.
	Regarding claim 13, the claim(s) recites analogous limitations to
claim(s) 3 above, and is/are therefore rejected on the same premise.
	Regarding claim 18, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise. Yu further teaches the machine- readable storage medium of claim 16, wherein the instructions are to cause the at least one processor (Yu: Para. [0220], lines 1-8, The processing unit 1104 can have one or more processors, such as a programmable processor (e.g., a central processing unit (CPU)). The processing unit 1104 can be operatively coupled to a non-transitory computer readable medium 1106. The non-transitory computer readable medium 1106 can store logic, code, and/or program instructions executable by the processing unit 1104 for performing one or more steps)…
	Regarding Claim 23, (Currently Amended) the combination of Yu, Kim and Shue teaches the apparatus of claim 21. Neither Yu, Kim nor Shue explicitly teaches:
	wherein the means for controlling flight includes a high order sliding mode differentiator to generate the plurality of derivatives.	
	However, in the same field of endeavor, Gheorghe teaches:
	 wherein the means for controlling flight includes a high order sliding mode differentiator (see at least Gheorghe:  Para. [0043], lines 1-5, Using the higher order sliding mode technique, which is known for its noise resilience, differentiators of order 1 and of a higher order have been defined by Levant. The sliding mode differentiators are sliding mode observers, having a specific structure for the studied system) to generate the plurality of derivatives (see at least Gheorghe: Para. [0054], lines 1-4, the device outlined makes it possible to detect some defects which are reflected in a change in the properties of signal and which can be detected by computing derivatives).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus according to claim 21 as taught in the combination of Yu, Kim and Shue and combine wherein the means for controlling flight includes a high order sliding mode differentiator to generate the plurality of derivatives as taught by Gheorghe. One of ordinary skill in the art would have been motivated to make this modification in order to convey that this makes it possible to achieve improved performance for the derivatives of the Levant differentiator, which operates better for signals that are relatively quiet (Gheorghe: Para. [0070], lines 3-6).
Claims 5, 10, 15, 20 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yu, Kim and Shue  as applied to claim 1, 6, 11, 16 and 21 above, and further in view of NPL English machine translation of Jae (KR-20160092732).
	Regarding Claim 5, the combination of Yu, Kim and Shue teaches the apparatus of claim 1. Neither Yu, Kim nor Shue teaches wherein the flight control system is to generate control signals to switch any of the plurality of motors between a first speed value and a second speed value via a pulse width modulated (PWM) signal, the first speed value greater than the second speed value.
	However, in the same field of endeavor, Jae teaches:
	wherein the flight control system is to generate control signals to switch any of the plurality of motors (see at least Jae: Pg. 2, last paragraph, lines 3-10, Pitch angles of the plurality of propeller devices 21, the plurality of speed regulators 22 for controlling the electric
motors 21a of the propeller devices 21, and the variable pitch propellers 21b of the propeller devices 21, respectively. Flight control device for transmitting a thrust control command regarding the rotational speed to the pitch actuator 23, the speed regulator 22, and transmits a thrust control command for the pitch angle to the pitch actuator 23 (24) generates current position or attitude information of the power supply device 25 and the multicopter 20 which supply power to the speed controller 22) between a first speed value and a second speed value (see at least Jae: Pg. 3, last paragraph, lines 1-2, thru Pg. 4, first paragraph, lines 1-3,  a thrust controller for adjusting the propeller rotation speed and the pitch angle of the multicopter, receiving a thrust control command, calculating the optimum rotational speed according to the target thrust propeller While outputting the speed control signal to the motor of the thrust regulator; and Pg. 4, second paragraph, lines 3-4, a speed control signal output unit for generating and outputting a speed control signal according to the optimum rotation speed) via a pulse width modulated (PWM) signal (see at least Jae: Pg. 8, third paragraph, lines 1-4, the microprocessor 131 may include a pitch control signal output means for generating a pitch control signal according to the optimum pitch angle and outputting the pitch control signal to the pitch actuator 120. May be a pulse width modulation (PWM) signal generator), the first speed value greater than the second speed value (see at least Jae: Pg. 3, last paragraph, lines 1-2, thru Pg. 4, first paragraph, lines 1-3,  a thrust controller for adjusting the propeller rotation speed and the pitch angle of the multicopter, receiving a thrust control command, calculating the optimum rotational speed according to the target thrust propeller While outputting the speed control signal to the motor of the thrust regulator; and Pg. 4, second paragraph, lines 3-4, a speed control signal output unit for generating and outputting a speed control signal according to the optimum rotation speed).

	Regarding claim 10, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.
	Regarding claim 15, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.
	Regarding claim 20, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.
	Regarding claim 25, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Kim and Shue as applied to claim 1 above, and further in view of NPL Haiwei (CN104044734B) .
	Regarding Claim 26, the combination of Yu, Kim and Shue teaches the apparatus of claim 1.   The combination of Yu, Kim and Shue teaches wherein the flight control system is to adjust the mathematical model (Shue: Para. [0055], lines 22-25, Thereafter, the longitudinal motion and the lateral motion is calculated with a composite Riccati solution and thereafter regrouped, as represented in respective blocks 217 and 219)…

	 …by removal of a dependency of a parameter.
	However, in the same field of endeavor, Haiwei teaches:
	…by removal of a dependency of a parameter (Haiwei: Para. [0010], lines 1-3, a control system and method, so as to realize the decoupling of attitude control and speed control of the multi-rotor UAV, reduce the control difficulty and simplify the control algorithm; and Para. [0032], The attitude control module is used to adjust the attitude error output by the attitude error calculation module, calculate the three-dimensional torque acting on the center of mass of the UAV generated by the rotor set on the connecting rod; and Para. [0052], lines 581-583, The rotor provided on the wing only provides thrust and does not affect the attitude, thus
realizing the decoupling of attitude control and speed control and reducing dynamics Model complexity and control difficulty).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus of claim 1 as taught by Yu, Kim and Shue and combine …by removal of a dependency of a parameter as taught by Haiwei. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the 
help of the aerodynamic effect of the wing and improving the aircraft’s performance efficacy (Para. [0004], lines 33-34)
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Kim and Shue as applied to claim 1 above, and further in view of Gilyard (US-5,908,176).
	Regarding Claim 27, the combination of Yu, Kim and Shue the apparatus of claim 1. 	Neither Yu, Kim nor Shue explicitly teach wherein the flight control system is to adjust the mathematical model by making the mathematical model insensitive to a parameter. 

	wherein the flight control system is to adjust the mathematical model by making the mathematical model insensitive to a parameter (Gilyard: col. 14, lines 26-27, the optimal solution appears insensitive to these a priori parameters; and col. 14, lines 29-32, For absolute performance analysis, measurement bias is a limiting factor on analysis accuracy. However, the formulation of this APO analysis algorithm is designed to be insensitive to measurement bias). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus of claim 1 as taught in the combination of Yu, Kim and Shue and combine wherein the flight control system is to adjust the mathematical model by making the mathematical model insensitive to a parameter as taught by Gilyard. One of ordinary skill in the art would have been motivated to make this modification in order to convey using a measured performance metric, is insensitive to modeling inaccuracies and measurement biases. Because low frequency constrained maneuvers are proposed, stability- and control-related safety issues and affects on ride qualities are greatly minimized (Gilyard: col. 3, lines 15-19).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664